Title: Edward Bancroft to William Temple Franklin, 20 March 1779
From: Bancroft, Edward
To: Franklin, William Temple


Dr. Sir
Chaillot 20th. March. 1779
Mrs. Bousie whose Husband is in London, has sent to desire me to apply to Dr. Franklin for a Passport for a Vessell called the London Packet Capt Mariton of 70 Tons Burthen, with 6 men, bound from Calais to London. It seems the French & English Governments have consented to Let this Vessel carry a cargo of French Wines from Calais to England, & Mr. Sartine has given her a Passport, but to be quite safe They also want one from the American Minister. How far the Doctr. properly can or may chuse to Comply with this application I do not Know, but beg you will be so Kind as to mention it & inform me of his Answer by the Bearer. I am Dr. Sir your most Obedt. Humble Servant
Edwd. Bancroft
 
Addressed: Monsieur / Monsr. Franklin Fils / a Passy
